Citation Nr: 1123557	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  00-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disorder prior to February 18, 2003 and to a rating in excess of 60 percent from February 18, 2003 forward. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders prior to February 18, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In his original claim on appeal, the Veteran sought a rating in excess of 20 percent for his service-connected low back disorder.  Thereafter, a January 2001 rating decision increased the rating for this disability to 40 percent, effective from December 1998, the date of receipt of the Veteran's claim for increased compensation.

This case was subsequently remanded by the Board in September 2002 and July 2003 for procedural and evidentiary considerations.  Thereafter, following the Board's denial of the Veteran's claims in November 2006, the Veteran filed a timely notice of appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand filed in August 2008, the Court vacated the Board's decision, and remanded the matter for compliance with the instructions of the parties to the Joint Motion.

In January 2010, the Board remanded the case for further evidentiary development.  Thereafter, a March 2011 rating decision increased the rating for the Veteran's low back disorder to 60 percent, effective from February 18, 2003, and granted TDIU, effective from the same date.  The Veteran has continued his appeal as to both claims.  




FINDINGS OF FACT

1.  Both before and after February 18, 2003, the Veteran's service-connected low back disability has been manifested by limited motion with pain; few objective findings of lower extremity radiculopathy have been demonstrated by the evidence of record pertinent to the time frame on appeal.

2.  The Veteran has service-connected disability of such a nature and severity that he was prevented from engaging in all forms of substantially gainful employment consistent with his education and occupational experience, effective from December 29, 1998.  


CONCLUSIONS OF LAW

1.  Both before and after February 18, 2003, the criteria for a 60 percent, but not greater, rating for the Veteran's service-connected low back disorder have been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002, 2010).  

2.  The Veteran was unemployable by reason of service-connected disability, effective from December 29, 1998.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159.  The notice must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App.112 (2004).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, § 5103(a) notice was not mandated at the time of the initial adjudication of the claims on appeal.  As such, the agency of original jurisdiction did not err in not providing such notice.  Rather, the appellant has the right to content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such notice was provided in October 2002, subsequent to the Board's September 2002 remand, with respect to the Veteran's claim for TDIU, and additional letters were provided with respect to both claims following the Board's September 2003 remand in April 2004 and March 2010.  Moreover, all letters were followed by a readjudication of the claims pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, neither the Veteran nor his attorney has alleged any prejudice as a result of any untimely notification, nor has any been shown.

VA has also obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations and obtained medical opinions as to the severity of his low back disability.  The RO/AMC has also substantially complied with the development required by the Joint Motion for Remand of August 2008, and all of the prior Board remands in this matter.  



Increased Rating Claim

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IDS). 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

A supplemental statement of the case issued in September 2005 provided the Veteran with notice of the amended regulations, and he was given a 60-day opportunity to submit additional evidence or argument.  The Veteran did not respond with additional evidence during that time frame.  Despite the lack of additional evidence from the Veteran, the Board has subsequently afforded the Veteran additional VA examination in an effort to determine the current nature and severity of his service-connected low back disorder.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service-connected low back disability has been evaluated as 60 percent disabling, effective since February 18, 2003.  However, since the claims on appeal were filed prior to that date, the Board must additional consider entitlement to a rating in excess of 40 percent for the Veteran's low back disability prior to February 18, 2003, and entitlement to TDIU prior to that date.  In this regard, the Board notes that while the Veteran's TDIU claim was filed subsequent to the Veteran's claim for increased rating, since a TDIU is considered to be included as part of the Veteran's original increased rating claim, such claim can be considered pending since December 29, 1998.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Diagnostic Code 5285 provided a 100 percent rating for evidence of a fracture of the vertebra, with cord involvement.  38 C.F.R. § 4.7a, Diagnostic Code 5285 (2002).

Diagnostic Code 5286 provided a 100 percent rating for unfavorable ankylosis of the spine, with marked deformity.  38 C.F.R. § 4.72a, Diagnostic Code 5286 (2002).

Former Diagnostic Code 5292 provided a maximum evaluation of 40 percent for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Rating Schedule also provided a 60 percent evaluation for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Diagnostic Code 5295 provided a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 23, 2002, IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

As noted above, the schedule for rating disabilities of the spine was revised again on September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The General Rating Formula for Diseases and Injuries of the Spine applies to diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine .....................50

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating IDS based on incapacitating episodes remains as stated above and was not changed in September 2003.

The Veteran is currently rated under former Diagnostic Code 5293 for pronounced IDS and is receiving the maximum disability rating available under any of the former applicable Diagnostic Codes, 60 percent.  Review of the medical evidence demonstrates there is no evidence of fracture of the Veteran's vertebrae or complete bony fixation (ankylosis) of the lumbar spine to allow for rating under former Diagnostic Codes 5285 or 5286.  This leaves consideration of whether a 60 percent rating is warranted for this disability prior to February 18, 2003, entitlement to a 100 percent rating under the General Formula for unfavorable ankylosis of the entire spine, and the question of whether any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  

VA treatment records received in January 1996 included January 1995 x-rays, which were interpreted to reveal minimal degenerative arthritis changes in the lumbar spine, with anterior and lateral vertebral spurring.  Late in December 1995, the Veteran complained of back spasms following an incident at work, and in January 1996, the Veteran complained of increased back pain.

Private electrodiagnostic examination findings from October 1998 were interpreted to reveal findings suggestive of bilateral L5, S1 radiculopathy and right peroneal neuropathy.

The Veteran filed the subject claim for increased rating in December 1998 and his claim for a total rating based on individual unemployability in May 1999.  In his claim for total rating, the Veteran contended that he could no longer work because of his back disorder and had not been able to work full time since 1991.

Private magnetic resonance imaging (MRI) from March 1999 was found to indicate mild anterior desiccation of L4-5 without complication.

VA outpatient records from April to August 1999 reflect that in April 1999, the Veteran still reported low back pain with radiation into both legs.  The assessment was acute and chronic low back pain and a neurological consultation was requested.  In May 1999, it was noted that the Veteran was wearing a back brace and was in a lot of pain.  In August 1999, the impression included chronic low back pain.

VA spine examination in August 1999 revealed that the Veteran complained of radiating low back pain.  It was also noted that the Veteran wore a lumbar corset.  Examination of the spine revealed some deconditioning of the paraspinals.  The lumbar curve was mildly exaggerated, but more so at the upper level and less at L3-L4-L5, where reversal was noted.  The range of motion indicated forward flexion to 60 degrees and extension to 10 degrees, lateral bending of 15 degrees, rotation to 25 degrees, and complaints of a dull ache.  At this time, there were no complaints of shooting pains in the lower extremities.  No swelling was noted in the legs.  Reflexes in the lower extremities were present and MRI was found to indicate mild anterior desiccation of L4-5.  There was no mention of any stenosis or any foraminal stenosis or any herniated nucleus pulposus.  Electrodiagnostic studies were noted to reveal findings that were considered only suggestive of L5-S1 radiculitis.  The diagnosis was chronic recurrent low back pain, myofascial syndrome, with functional impairment "moderately to moderately significant."

VA treatment records from September 1999 reflect that the Veteran continued to complain of chronic back pain.

In a statement dated in November 1999, the Veteran asserted that a study from October 1998 revealed a pinched nerve that affected his back and legs.  He further indicated that he was only able to work about 4 hours per week and 4 days per week.

A VA treatment record from November 1999 reflects that the Veteran had been going to physical therapy and using a cane and brace that reportedly helped.  Physical examination revealed tenderness to palpation in the thoracic and lumbar spine, and the impression included radiculopathy.  

VA outpatient records from February 2000 reflect that the Veteran's pain was reportedly worse and that he was unable to work at all.

An April 2000 VA medical statement reflects the opinion that the Veteran was currently unemployable secondary to herniated nucleus pulposus of the cervical disc and bilateral lumbar radiculopathy.

At the Veteran's RO hearing in July 2000, the Veteran testified that it was hard for him to get any work due to his back condition, with pain radiating into his feet (transcript (T.) at p. 1).  The Veteran maintained that he was in constant pain, and was required to use a cane, transcutaneous electrical nerve stimulation (TENS) unit, and back brace (T. at p. 2).

VA spine examination in August 2000 revealed that the Veteran again reported sharp pain radiating down his lower extremities.  He also complained of muscle spasms in his back and calves.  Physical therapy, electrotherapy, and hydrotherapy for the previous six months had not produced any improvement in his pain.  Medications reportedly helped to relieve some of the pain.  Increased activity increased the pain and spasms.  He continued to use a cane but denied the use of a brace.  He was a carpenter by trade and noted that he was unemployed due to his severe back pain and muscle spasm.  Physical examination revealed no postural or fixed deformities.  There appeared to be some paraspinal muscle tightness but no neurological abnormalities were noted.  The range of motion of the lumbar spine revealed forward flexion to 65 degrees pain beginning at 50 degrees.  Extension was to 20 degrees with moderate limitation due to pain.  Lateral flexion was to 20 degrees bilaterally with moderate limitation due to pain.  Rotation was limited to 25 degrees bilaterally with moderate limitation due to pain.  It was noted that the Veteran appeared to be in a moderate amount of pain during these range of motion exercises.  The Veteran also exhibited some muscle spasm and weakness in his lumbar spine.  The Veteran also complained of pain radiating down his lower extremities.  The diagnosis was mild anterior desiccation at the L4-5 level, bilateral posterior facet joint disease at L4-5, and lumbar strain.

September 2000 private examination of the dorsolumbar spine revealed lateral flexion in each direction of 10 degrees and flexion of about 50 degrees.  Motor strength was 5/5 in the upper and lower extremities.  Sensation was intact to pinprick, vibration, etc.  The diagnosis included lower back pain with radiculopathy.  Dr. Schulman commented that most of the Veteran's incapacitating problems involved the back.

A September 2000 MRI of the lumbar spine was interpreted to reveal mild anterior desiccation at the L4-5 level.  There was also bilateral posterior facet joint disease at this level with flattening of the lateral aspects of the thecal sac and borderline to mild central stenosis.  There was no evidence of disc herniation.  There was also no significant change from the last examination.

Social Security Administration (SSA) records from January 2001 reflect that the Veteran was determined to be disabled for SSA disability benefits purposes as of December 31, 1996.  

A VA outpatient treatment entry dated February 18, 2003, reflects that the Veteran continued to complain of back pain with little relief from therapy and various pain medications.  

The Board remanded this case in July 2003, finding that the RO needed to consider the criteria applicable to intervertebral disc syndrome, in effect before and after September 2002.  The Board also determined that the Veteran should be afforded a new examination to determine the nature and severity of his service-connected low back disorder.

VA examination in September 2005 revealed that an electromyogram (EMG) from October 1998 indicated bilateral L5-S1 radiculopathy of the legs.  A March 1999 MRI was also noted to indicate mild disc disease at L4-5 without spinal stenosis.  The Veteran currently complained of constant back pain at waist level bilaterally.  The pain reportedly radiated down both legs with intermittent sharp pains to his toes.  Back pain would flare-up at the rate of four times per week, usually with prolonged sitting.  The Veteran also noted that he used a cane and a back brace on a daily basis.  The Veteran had not had employment for the previous four years and was currently on Social Security Disability.  He reported minimal activity every day.  He believed that he could not work because he could not bend his back without pain or lift anything more than 30 pounds.  He also could not work sitting down because of pain with prolonged sitting.

Physical examination revealed that the Veteran walked with a curious gait and exaggerated limp without evidence of foot drop or muscle atrophy.  He also reported radiating pain down both legs that did not follow any lumbar nerve distribution.  The Veteran was able to forward flex to 45 degrees, and complained of pain to 50 degrees.  He could laterally flex to the right to 10 degrees with an additional 10 degrees with pain.  He could laterally rotate his spine 30 degrees to the left, complaining of grinding in his back.  He could laterally rotate his spine 30 degrees to the right, complaining of pain that radiated to the neck.  Although the Veteran's movements were slow, the examiner did not observe any additional limitation with repetitive motion, reflexes were normal in the lower legs, and no sensory deficits were identified.  X-rays of the lumbar spine showed mild spondylosis with degenerative changes at L5-S1.

The diagnoses were moderate chronic lumbar strain treated with daily Motrin and flare-ups at the rate of four per week that were treated with a TENS unit.  The examiner noted that the Veteran did not report additional limitation with any flare-up and no additional limitation with repetitive motion was observed.

The examiner commented that there was no objective evidence of cord compression significant enough to cause an abnormal gait and the Veteran's reported pain in the legs did not follow lumbar nerve distribution and specifically, an L4-5 distribution.  Because the Veteran's reported symptoms were out of proportion to the documented mild disc disease on MRI, the examiner believed that it was at least as likely as not that some of the Veteran's symptoms were related to deconditioning and lack of fitness and that no medical problem that would prevent employment was identified at this examination.

VA treatment records for the period of September 2005 to January 2011 reflect that the Veteran continued to complain of chronic back pain and that in September 2009, the Veteran was undergoing further consultation to consider surgery at L3 to L5.  

VA examination in February 2011 revealed that the Veteran's back pain was reportedly constant and worse with sitting and lying down.  The Veteran further described flare-ups on a weekly basis that would last 1-2 days and were precipitated by prolonged sitting or lying down.  Based on MRI findings in January 2010, surgery was under consideration.  The Veteran complained of being unable to bend, lift heavy objects, stoop, or climb stairs, and could only walk a few feet.  While there was no incontinence, he did complain of numbness, paresthesias, and leg or foot weakness.  He also complained of bilateral radiating pain.  The Veteran used a cane to assist him in walking and also had an antalgic gait.  There was no abnormal curvature of the spine or ankylosis.  Active flexion of the thoracolumbar spine was from 0 to 30 degrees.  Extension was from 0 to 10 degrees, as was bilateral lateral flexion and rotation.  There was objective evidence of pain on motion and with repetitive motion.   Peripheral nerve examination of the lower extremities revealed normal findings.  Motor examination was also normal bilaterally.  MRI was noted to reveal moderate degenerative changes of the lumbar spine, predominantly at L4-5 with moderate central canal stenosis.  There was also moderate left neural foramina stenosis.  Effects on the Veteran's occupational activities were noted to include decreased mobility, problems with lifting and carrying, weakness, fatigue, decreased strength, and pain.  

Turning first to the period prior to February 18, 2003, the Board initially observes that the Veteran's symptoms are demonstrated by the same chronicity and subjective complaints of radiating pain that are demonstrated after February 18, 2003.  Indeed, a VA examiner concluded in April 2000 that the Veteran was currently unemployable secondary to herniated nucleus pulposus of the cervical disc and bilateral lumbar radiculopathy, and there is no opinion that contradicts the opinion of this examiner.  Therefore, while the Board does not find that the record reflects objective findings that demonstrate peripheral neuropathy in the lower extremities associated with the Veteran's low back disability, it does find that his chronic subjective complaints were sufficiently associated with his intervertebral disc syndrome prior to February 18, 2003, to warrant entitlement to a 60 percent rating effective from December 29, 1998.  

With respect to the Veteran's entitlement to a schedular rating in excess of 60 percent since December 29, 1998, even though the most recent VA findings indicate that lumbar flexion is now limited to no more than 30 degrees, and remaining ranges are to 10 degrees, the Veteran is still capable of some limited motion with pain, and as detailed above, unfavorable ankylosis is defined by regulation as a condition in which the entire spine is fixed in flexion or extension.  Additionally, the ankylosis must result in one or more of several specific difficulties.  The medical evidence in the case, however, does not reflect that the Veteran's spine is unfavorably ankylosed.  There is also no evidence that his spinal posture results difficulty walking because of a limited line of his vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Thus, an increased rating based on unfavorable ankylosis is not warranted.  

Consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40 and § 4.45 is not necessary because the Veteran's service-connected back disability is already rated at the maximum rating for limitation motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has further considered whether it would be more advantageous to the Veteran to receive a 40 percent rating for limitation of motion and separate ratings for any neurological manifestations involving the lower extremities.  However, objective findings of lower extremity radiculopathy are not sufficiently demonstrated by the evidence of record at any time pertinent to the time frame on appeal.  

Accordingly, the Board finds that a preponderance of the evidence of record is against a disability rating in excess of 60 percent for the Veteran's service-connected low back disability throughout the entire time frame relevant on appeal.  38 U.S.C.A. § 5107(b).

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability consist of limited motion with pain that causes decreased mobility, problems with lifting and carrying, weakness, fatigue, and decreased strength.  However, the Board finds that such impairment is contemplated by the applicable rating criteria, i.e., DC 5293.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of extraschedular ratings is, therefore, not warranted.


Entitlement to TDIU prior to February 18, 2003

While the Board has determined that extraschedular consideration is not warranted as to the Veteran's increased rating claim, it is still necessary to determine whether the Veteran is entitled to TDIU prior to February 18, 2003.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  Id.  Marginal employment generally shall be deemed to exist when the earned annual income of the veteran does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the Veteran's service-connected low back disorder is now rated as 60 percent disabling, effective from December 29, 1998.  Therefore, the Veteran is eligible for consideration for a total rating for individual unemployability under 38 C.F.R. § 4.16(a), and the remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability effective from December 29, 1998.

In reviewing the record, the Veteran has asserted that he was too disabled to work in his occupation as a carpenter since 1991, and while the SSA did not agree, it has found him too disabled because of his degenerative disc disease, effective since December 31, 1996.  Moreover, as was noted above with respect to the Veteran's increased rating claim, the evidence of record reflects that the Veteran's low back complaints and symptoms are demonstrated by the same chronicity and subjective complaints of radiating pain that are demonstrated after February 18, 2003, and a VA examiner concluded in April 2000 that the Veteran was currently unemployable secondary to herniated nucleus pulposus of the cervical disc and bilateral lumbar radiculopathy, and there is no opinion that contradicts the opinion of this examiner.  There is also not opinion that permits the Board to conclude that the April 2000 examiner would not have found the Veteran unemployable based solely on his low back symptomatology.  

Therefore, based on all of the foregoing, the Board will give the Veteran the benefit of the doubt, and find that the opinion of the April 2000 VA physician and 

the record as a whole support the conclusion that TDIU is warranted in this matter, effective from December 29, 1998.


ORDER

Entitlement to a 60 percent rating for the Veteran's service-connected low back disorder from December 29, 1998, to February 17, 2003, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for the Veteran's service-connected low back disorder is denied.  

Entitlement to TDIU from December 29, 1998, to February 17, 2003, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


